Citation Nr: 0947680	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  04-27 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' 
Appeals (Board) issued on November 13, 2008, is warranted. 

2.  Entitlement to an effective date earlier than September 
28, 2000, for the grant of service connection for multiple 
sclerosis (MS).


REPRESENTATION

Appellant represented by:  Robert A. Friedman, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from August 1965 to November 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which granted the Veteran's reopened claim for service 
connection for multiple sclerosis, with loss of use of the 
lower extremities.  A 100 percent disability rating was 
assigned effective from September 28, 2000, the date of 
filing of the reopened claim, with separate 20 percent 
ratings for weakness and spasticity of the each upper 
extremity; 10 percent for spastic bladder; as well as special 
monthly compensation based on the need for regular aid and 
attendance, a specially adapted housing allowance, and 
entitlement to automobile and adaptive equipment.  The 
Veteran perfected an appeal as to the effective date assigned 
for the grant of service connection and payment of disability 
compensation.

In September 2006, the case was remanded by the Board for 
evidentiary development.  The case returned for decision, and 
the appeal was denied by the Board in November 2008.  The 
Veteran's attorney filed a Motion for Reconsideration in 
January 2009, submitting new evidence.  In July 2009, a 
Deputy Vice Chairman of the Board replied that, based upon 
review of the evidence and arguments, the Board would vacate 
the November 2008 decision and issue a new decision, thus 
rendering the Motion for Reconsideration moot.


FINDINGS OF FACT

1.  On November 13, 2008, the Board issued a decision denying 
an effective date earlier than September 28, 2000, for the 
grant of service connection for multiple sclerosis.  

2.  In January 2009, the attorney representing the Veteran 
filed a Motion for Reconsideration of the November 2008 
decision, with which he submitted evidence pertinent to the 
appeal which had not been addressed in the decision.  The 
Board finds that the need to consider the newly proffered 
evidence warrants vacation of the November 2008 decision and 
issuance of a new decision.  

3.  On the merits of the appeal, the Veteran's original claim 
for service connection for neurological disease was denied in 
rating decisions of April 1974 and February 1975, and no 
appeal was filed. 

4.  The RO's action in mailing notice of the April 1974 
decision (in the same month) and the February 1975 decision 
(in March 1975) was properly done under the circumstances, 
and the presumption of regularity as to receipt of the notice 
by the Veteran or his custodian is not rebutted. 

5.  The allegation of violation of VA's duty to assist in not 
obtaining additional examination of the Veteran before 
deciding the claim in 1974 and 1975 is not adequate to raise 
a claim of clear and unmistakable error.

6.  There is no basis for the application of the doctrine of 
equitable tolling with regard to the failure of the Veteran 
or his fiduciary to initiate an appeal of the 1974 or 1975 RO 
decision denying service connection.


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision issued on 
November 13, 2008, have been met.  38 U.S.C.A. § 7104(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.904 (2009).

2.  The April 1974 and February 1975 denials of service 
connection for neurological disease were final, and an 
earlier effective date for the grant of service connection as 
a result of the Veteran's reopened claim in 2000 is not 
warranted.  38 U.S.C.A. §§ 5109A, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.105(a), 3.160, 3.400 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

As noted in the Introduction, above, the Veteran, through his 
attorney, is challenging the effective date for payment of 
compensation assigned following the grant of service 
connection by the RO.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has in 
fact been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice required in this service connection case 
was legally sufficient and the claim was granted, VA's duty 
to notify in this case has been satisfied.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

In addition, the VA General Counsel has issued a precedent 
opinion holding that the notice provisions of the VCAA are 
not applicable to a claim for an earlier effective date 
(EED).  See VAOPGCPREC 8-2003 ("If, in response to notice of 
its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.").  
See also Livesay v. Principi, 15 Vet. App. 165 (2001).  The 
Board is bound by applicable statutes, VA regulations, and 
precedent opinions of the General Counsel.  38 U.S.C.A. 
§ 7104(c); 38 C.F.R. § 19.5. 




Moreover, as to VA's duty to assist in the claim, the Veteran 
is represented herein by an attorney, and there is no 
indication that either the Veteran or his attorney has been 
unaware of the law and facts necessary to support this claim 
and appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was convinced that the appellant and his 
counsel had demonstrated actual knowledge of the information 
and evidence necessary to establish entitlement to an earlier 
effective date).  Thus, to whatever extent any error in VCAA 
notice or assistance might have occurred, it was not 
prejudicial and the essential fairness of the adjudication 
has not been affected.  The U.S. Supreme Court has held that 
an error in VCAA notice should not be presumed prejudicial, 
and that the burden of showing harmful error rests with the 
party raising the issue, to be determined on a case-by-case 
basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this 
case, the appellant has not alleged or demonstrated any 
prejudicial or harmful error in VCAA notice. 

II.  Vacatur

As noted in the Introduction, above, on November 13, 2008, 
the Board issued a decision denying the instant appeal.  The 
Veteran's attorney filed a Motion for Reconsideration in 
January 2009, submitting new evidence and asserting that the 
Board had committed obvious errors of fact and law in not 
considering that material and granting the claim for an 
earlier effective date.  In July 2009, a Deputy Vice Chairman 
of the Board indicated in reply that, based upon review of 
the attorney's evidence and arguments, the Board would vacate 
the November 2008 decision and issue a new decision.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. § 20.904.  Based upon the Motion for 
Reconsideration, it is clear that the Board's previous 
decision was not based on consideration of all the available 
evidence.  Accordingly, in order to ensure due process, the 
Board has decided to vacate the November 2008 decision.  The 
merits of the issue set forth above are considered de novo in 
the decision below.  

III.  Decision on the Merits - Factual Background

The Veteran was discharged from the U.S. Navy in November 
1967, with his service characterized as "under honorable 
conditions."

Evidence of record reveals that the Veteran was hospitalized 
on repeated occasions after his service separation, initially 
in September 1972, at the VA Hospital (VAH), on Sam Jackson 
Park Road in Portland, Oregon.  His complaints included 
headaches, transient right hemiparesis, left-side 
incoordination, double vision, slurring of speech, possible 
syncopal episodes, and personality changes.  A long history 
of drug use was reported, including psilocybin, mescaline, 
phenobarbital and other barbiturates, methedrine, LSD, THC, 
etc.  A January 1974 VAH discharge summary indicated 
diagnoses of possible demyelinating disease, possible 
cerebral vasculitis, and possible granulomatous or collagens 
vascular disease.

The Veteran's original Application for Compensation or 
Pension (on VA Form 21-526) was received by the Portland VARO 
on February 8, 1974, signed by a VAH Veterans Benefits 
Counselor on his behalf.  The claim form indicates that 
benefits were sought for gastroenteritis, drug addiction, and 
brain damage; and that drug addiction had started in service 
and caused all of his other disabilities.  His residence was 
at a stated address in Portland ([redacted]).  The 
record reflects that VA considered this to be a claim for 
both service-connected (SC) and non-service-connected (NSC) 
disability benefits, and that his father was informally 
acting on his behalf. 

Accompanying the VA Form 21-526 was a Report of Contact (VA 
Form 119) prepared by a Veterans Benefits Counselor (VBC), 
date-stamped as received by the RO contact representative on 
February 5, 1974 (and apparently mis-dated on the form by the 
VBC as executed one year earlier), indicating that the 
majority of the information on the application had been 
obtained from the Veteran's father, with whom the Veteran was 
then residing at the home of his father and stepmother in 
Portland ([redacted]).  It was noted that the Veteran 
had recently been divorced and that there were problems with 
child-care payments.  The VBC said the father had requested 
that any benefit payments to which the Veteran might be 
entitled be sent to him (the father), because the Veteran was 
not capable of taking care of his financial affairs.  The 
father also stated that the Veteran was being threatened with 
foreclosure on his house, and that the whereabouts of his ex-
wife and child were not known. 

Also on February 5, 1974, the above VBC directed a memorandum 
to the VAH, requesting forwarding of the Veteran's hospital 
records to the RO for consideration in his claim for SC and 
NSC benefits.

Submitted in support of the Veteran's claim was the report of 
a VA examination for housebound status and aid and attendance 
(VA Form 21-2680), dated January 30, 1974, conducted at the 
Portland VAH.  The Veteran's address was noted as [redacted]
[redacted], in Portland (apparently the residence as to which 
foreclosure was being contemplated). 

By rating action in March 1974, the RO granted a permanent 
and total disability rating for purposes of NSC pension 
benefits, effective January 1, 1974, based upon a diagnosis 
of demyelinating disease of undetermined etiology, with 
incontinence and paraplegia.  It had been clinically noted 
that the disability was possibly of the MS type.  The Veteran 
was also awarded special monthly pension (SMP) based on a 
need for aid and attendance (A&A).  Action was deferred on 
the issue of service connection for that disorder, to await a 
determination as to etiology.  Drug addiction was listed as 
an NSC disorder.  Notice of the rating decision and of the 
monthly rate of payments was mailed to the Veteran at the 
[redacted] on April 1, 1974, on VA Form 20-822 
(Control Document and Award Letter).

A Social & Industrial Survey conducted by a clinical social 
worker at the Portland VA Hospital in March 1974, on or about 
the date of the rating decision, noted the Veteran's four 
prior hospitalizations at that facility, from September 7-8, 
1972, with a discharge against medical advice (AMA); from 
October 9-16, 1973, discharged AMA; from November 3-8, 1973, 
discharged AMA; and November 26-30, 1973, discharged AMA.  
(The file also contains a report of admission at the VAH from 
December 3, 1973, to January 13, 1974.)  He was currently 
hospitalized at the VAH, since January 30, 1974, undergoing 
extensive diagnostic evaluation.  His parents' address was 
noted as [redacted], and it was noted that he 
reportedly had a wife, at [redacted].

In a subsequent rating decision in April 1974, the Veteran 
was found to be mentally incompetent, effective from January 
30, 1974.  It was noted that he was confined to bed with side 
rails or a wheelchair with waist support.  Service connection 
was denied for the claimed disabilities, and the RO stated in 
its decision that there was "no evidence to warrant a grant 
of service connection for the Veteran's current condition."  
A VA Form 29-4347, Notification of Rating of Competency or 
Incompetency of Veteran, or of Appointment, Recognition, 
Change or Discharge of Fiduciary, is of record dated April 
12, 1974, confirming that he had been found to be incompetent 
from January 30, 1974, and that as a result an institutional 
award had been issued for benefit payments to be routed to 
the VAH.  The rating decision was implemented on a Control 
Document and Award Letter, VA Form 20-822, establishing a 
monthly pension award, and notice of the decision was 
transmitted via a Disability Pension Award letter, VA Form 
21-6776, to the Veteran in care of the Director of the VA 
Hospital on Sam Jackson Park, A/C (as custodian for) the 
Veteran on April 19, 1974.  There is no indication that a 
Notice of Disagreement (NOD) was filed within one year from 
the date of the April 1974 rating decision. 

A birth certificate was obtained showing that the Veteran had 
a daughter, born in September 1971.  A May 16, 1974, VA Form 
20-822 was mailed to the Veteran in care of the VAH Director, 
reflecting additional payments for the child.

A VA Form 10-7132 (Status Change), dated January 10, 1975, is 
of record showing that on December 3, 1974, the Veteran had 
been released from the Portland VAH to outpatient treatment.  
The discharge summary from the VAH shows that he had been re-
admitted to the hospital on January 30, 1974.  The 
significant extent of his disabilities and inability to care 
for himself were delineated at length.  The type of release 
was noted as OPT NSC (outpatient care/non-service-connected).  
He was discharged on December 3, 1974; at that time, it was 
reported that VA would be discharging him to a foster home 
because his situation made him unsuitable for referral to a 
nursing home facility. 

In a report of contact (VA Form 119), dated December 31, 
1974, it was noted that the Veteran's foster-home guardian 
had requested that the Veteran be returned to the hospital 
because he could not be handled.  He was incorrigible when 
drinking, and was having seizure incidents. 

A VA Form 10-7132 (Status Change) dated March 7, 1975, 
indicates that the characterization of the Veteran's hospital 
discharge was changed from OPT/NSC to NBC (non-bed care).  

Upon review of the hospital report, the RO issued another 
rating decision dated February 28, 1975, in which it 
determined that the Veteran had had an extensive 
hospitalization and there was still no established etiology 
for his demyelinating disease.  It was noted that he had been 
sent to a foster home at discharge.  He was continued at the 
100 percent disability rating for non-service-connected 
demyelinating disease of undetermined etiology with 
incontinence and quadriplegia, plus SMP for A&A.  He 
continued to be rated as incompetent.

By letter dated March 6, 1975, the RO advised that there was 
no change in the previous determination as to the Veteran's 
NSC pension entitlement.  It was further stated that the 
claim for service connection for the Veteran's demyelinating 
disease, which determination had been previously deferred, 
was denied, since the disability was not shown to have been 
incurred in or aggravated during service.  That notification 
letter was mailed to the Director of the Portland Veterans 
Administration Hospital, A/C the Veteran, on Sam Jackson 
Park.  As above, the record evinces no filing of an NOD by, 
or on behalf of, the Veteran.

Also on March 6, 1975, the VAH Director issued a VA Form 10-
7132 to the VARO requesting the assignment of a guardian to 
manage the Veteran's funds.  In response, on March 19, 1975, 
the Adjudication Officer at the RO executed a VA Form 21-592 
requesting that a fiduciary, guardian, or custodian be 
appointed for the Veteran, to manage his benefit payments.  
The Adjudication Officer indicated that the Veteran would be 
residing with his father in Portland, at [redacted]. 

On April 9, 1975, a VA Form 27-555 (Certificate of Legal 
Capacity to Receive and Disburse Benefits) was issued by the 
RO, authorizing release of benefits to the Veteran's father, 
whose address was listed as [redacted] in Portland.  A 
VA Form 20-822 was sent to the father as the Veteran's 
custodian at that address on May 5, 1975, advising him of the 
Veteran's running award of benefits.

Concurrently, another Status Change notice, VA Form 10-7132, 
dated May 6, 1975, reflected a change in the type of the 
Veteran's release from the VAH in December 1974, from NBC to 
OPT/NSC.  The form also noted the appointment of his father 
as his custodian.  

The file shows further communications with the Veteran via 
his father's address, in 1977 and 1978.  A July 11, 1983, VA 
Form 27-555 shows the appointment of another individual, in 
Missouri, as the Veteran's legal custodian.  A conservator 
(public administrator) was placed in charge of the Veteran's 
affairs by a Missouri probate court in November 1985.  The 
same court issued a judgment in August 1986, finding that the 
Veteran had regained his mental capacity to care for his 
person and his financial affairs, and releasing him from 
conservatorship.

The Veteran advised the St. Louis, Missouri, VARO in December 
1986 that he had moved back to Portland, Oregon, and provided 
an address at [redacted].  That same month, the 
Portland RO issued a VA Form 27-555 showing the Veteran as 
the payee of his pension benefits.  

During the ensuing years, the Veteran continued to receive VA 
pension.  Each year, he was required to report on his income 
and dependency status, and was advised that his pension was 
affected by his other income, e.g., Social Security 
disability benefits and (in one year - 1989) State lottery 
winnings. 

On September 28, 2000, the RO received the Veteran's request 
to reopen his claim for SC disability benefits, based upon 
multiple sclerosis, filed by his attorney.  By rating 
decision of April 17, 2002, the RO granted service connection 
for MS, with loss of use of the lower extremities, with 
additional ratings and ancillary benefits granted as set 
forth in the Introduction, above.  The RO had reviewed new 
and material evidence in the file, consisting of two volumes 
of medical records covering the years since 1975, as well as 
recent VA examinations in July 2001 and February 2002.  The 
rating decision noted that, although there had not been a 
diagnosis of MS at the time of the previous final denial of 
SC in 1975, and the diagnosis of MS had not been made until 
after the seven-year presumptive period in the law for that 
disease following the Veteran's discharge from service, it 
could now be said that there were sufficient manifestations 
of MS shown before the expiration of the presumptive period 
to warrant granting the benefits sought in the reopened 
claim.  The RO assigned an effective date as of September 28, 
2000, the date of filing of the reopened claim, and this 
appeal for an earlier effective date ensued.

As noted in the Introduction, above, the Veteran's attorney 
filed a Motion for Reconsideration in January 2009.  He 
submitted three items of new evidence.  First is a photocopy 
of a VA Form 572, Request for Change of Address, stamped as 
"Verified to DPC" in June 1974, and requesting a change 
from an old address of [redacted] to a new address, 
[redacted](in care of the Veteran's father).  Second 
is another a photocopy of a VA Form 572, stamped as 
"Verified to DPC" in January 1975, and again requesting a 
change from the old address of [redacted] to [redacted]
[redacted].  Third is a sworn statement by F.L., who stated 
that he had worked in the Seattle VARO for several years and 
could explain the codes on the VA Form 572.  Mr. L said, in 
essence, that the stamp "Verified to DPC" indicates that 
the address change had been received by VA and was input 
through the RO's computer system to the VA Data Processing 
Center for entry into the Benefits Delivery Network.

The appellant's attorney contends that the above change-of-
address forms render the RO's February 1975 decision which 
denied service connection non-final, because notice of the 
decision was improperly sent to the VA Hospital instead of 
the street address on [redacted].  The Board notes that, 
although the attorney's Motion for Reconsideration identifies 
the documents as being "from [the Veteran's] claims file", 
neither originals or copies of the submitted Forms 572 appear 
in the Veteran's five-volume claims file, and no previous 
reference to the documents has been made by the Veteran or 
his attorney (who has represented him since September 2000) 
in this case.  It may be that the copies were recently found 
elsewhere.  In any event, based upon the attorney's averment, 
and upon the sworn statement by Mr. L, who has indicated 
personal expertise in VA administrative procedures and has 
impliedly accepted the documents as valid, the Board will 
assume for the purpose of the present decision that the 
proffered copies are genuine.

IV.  Applicable Law and Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.400 (2009).  As pertinent here, where a claim 
has not been filed within one year after separation from 
service, the law provides that the effective date of an award 
of SC disability compensation based on an original claim or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The Veteran does not dispute the date of his reopened claim, 
i.e., September 28, 2000.  Instead, he argues, through his 
attorney, essentially three bases for the assignment of an 
effective date for compensation back to February 8, 1974, the 
date on which his original claim for compensation or pension 
was received by the Portland VARO:  (1) the original denials 
never became final because the Veteran did not receive 
adequate notice of the RO's decisions; (2) any denial of 
service connection, even if final, should be reversed as a 
product of clear and unmistakable error (CUE) because the RO 
violated its duty to assist the Veteran by not seeking 
additional medical evidence which might have resulted in a 
diagnosis of MS; and (3) the time for the Veteran to have 
appealed the 1975 rating decision should be equitably tolled 
because the Veteran was incompetent and unable to appeal on 
his own.  
A.  Adequacy of Notice

As noted and discussed in detail in several related Court 
cases, including Ingram v. Nicholson, 21 Vet. App. 232, 243 
(2007), a pending claim is an application for benefits which 
has not been finally adjudicated, i.e., until there is "an 
RO decision from which a claimant could deduce that the claim 
was adjudicated."  Once filed, a claim remains pending, even 
for years, if there is failure to act thereon.  See, e.g., 
Norris v. West, 12 Vet. App. 413, 422 (1999).  

In the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), 
the Veteran sought earlier effective dates for VA's grant of 
various benefits, by attempting to overcome final unappealed 
rating determinations dated years earlier.  On appeal, the 
Court of Appeals for Veterans Claims held that a final 
decision of the Secretary is subject to revision only on the 
grounds of clear and unmistakable error, or upon the 
presentation of new and material evidence to reopen.  CUE is 
discussed below, but the resolution of the appellant's first 
issue is whether a previous denial of the Veteran's claim 
became final, which the Veteran argues, through counsel, 
hinges upon the question of notice.

In Ingram and similar cases, the Courts addressed whether 
action by VA on one aspect of a claim should be sufficient to 
advise the claimant that another issue has been decided.  
See, e.g., Andrews v. Nicholson, 421 F. 3d 1278 (Fed. Cir. 
2005); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
Those cases address the concept of RO decisions, discussed in 
Ingram, wherein action on one of two claims filed together is 
considered to have been a denial of another in the absence of 
information to the contrary.  The highest judicial authority 
on this point is Deshotel v. Nicholson, 457 F.3d 1258 (Fed. 
Cir. 2006).  In that case, the U.S. Court of Appeals for the 
Federal Circuit held that, where a Veteran files more than 
one claim with the RO at the same time (as was the situation 
in this case, i.e., for either SC or NSC disability benefits) 
and the RO's decision acts (in this case, favorably) on one 
of the claims but fails to specifically address the other 
claim, the second claim is deemed denied, and the appeal 
period begins to run, subject to the filing of a timely NOD 
by the claimant. 

In the subsequent Ingram decision, supra, the Court of 
Appeals for Veterans Claims held, in pertinent part, that an 
RO denial of a claim for NSC pension could not reasonably be 
construed as a denial of a claim for compensation under 38 
U.S.C.A. § 1151 (which the Court deemed to have been filed at 
the same time).  The Court reasoned that, because "each 
claim stands on its own and is not contingent on any action 
(favorable or unfavorable) by the RO on the other", the two 
claims are in no way related to one another, and thus the 
decision on one did not inform the claimant about the 
disposition of the other.  Id. at 247.  The Court contrasted 
that case with the Federal Circuit's decision in Deshotel, 
supra, in which the RO's decision on one service connection 
claim contained enough information for the claimant to know 
that another SC claim was denied.  The present case is 
similar to Deshotel, in that the Veteran herein (and anyone 
acting on his behalf) would clearly understand that a grant 
of NSC benefits is necessarily contrary to a grant of SC 
benefits for the same disability, i.e., the Veteran's claimed 
neurological disorder.  These precedents defeat the 
appellant's earlier-effective-date argument, because the RO 
first responded to the Veteran's claim for compensation or 
pension benefits by its grant of NSC pension, and there is no 
contention that notice of that decision was not received.

The appellant asserts that there was inadequate notice when 
the RO took action on his claim.  He alleges that he did not 
receive notice of the RO's February 1975 decision, which 
denied his 1974 claim of service connection for demyelinating 
disease, and that therefore the unfavorable decision was not 
final and remained pending until the eventual grant of 
service connection based upon his reopened claim.  
Specifically, the Veteran's attorney contends that the RO 
failed to send notification of the February 1975 decision to 
the Veteran at his last known address, which would have been 
his father's address, but instead sent the notice of denial 
to the Director of the Veterans Administration Hospital in 
Portland, Oregon, from which the Veteran had been discharged 
on December 3, 1974.  

The RO did send its denial notice to the VAH Director, as 
custodian of the Veteran, on March 1975.  The attorney for 
the Veteran asserts that the RO knew or should have known 
that the VAH was not the Veteran's "last known address or 
latest known address of record," but the Board must 
disagree.  The Veteran had been an inpatient in the VAH for 
most of the previous year, from late January to early 
December 1974.  As early as April 1974, the hospital director 
was designated as custodian to receive the VA pension 
payments for the Veteran.  Clearly, therefore, the VAH 
address was the Veteran's de facto address for many months.  
Moreover, the initial denial of service connection also was 
issued in April 1974, with notice sent to the VAH director as 
custodian for the Veteran, prior to the dates of the change-
of-address forms recently proffered in this case, and at a 
time when there is no question that the Veteran was in the 
hospital.  When he was released from the hospital on December 
3, 1974, it was clear that he was not going home, and it was 
unclear where home for him was or would be, since both his 
parent's home address at [redacted] and his former home 
address at [redacted] had been used on different 
occasions in the past.  The hospital summary stated that the 
Veteran was to be released to a foster home, and noted that a 
nursing home had been considered but rejected as an option at 
that time. 

Moreover, the characterization of the Veteran's discharge 
from the VAH was changed several times, from OPT/NSC (fully 
discharged, to return when he needed outpatient care) to NBC 
(still under the hospital's care as a patient but without a 
bed in the VAH, e.g., in a foster home, nursing home, or 
similar facility under contract with VA).  To further 
compound the uncertainty as to his proper address, the 
foster-home guardian advised VA, within the month of December 
1974, that the Veteran could not be handled in that treatment 
modality, and requested that he be returned to the hospital.  
For these reasons, the RO's provision of notices to the 
Veteran in care of the VAH was not erroneous.

Appellant's attorney contends that there was a fiduciary 
field examination at the home of the Veteran's father on 
March 19, 1975, and that the Veteran was living there at the 
time.  The record actually reflects that, on March 19, the 
Adjudication Officer at the RO, responding to a request from 
the VAH Director, took action to have the RO select some type 
of fiduciary for the Veteran, noting that the Veteran would 
be residing with his father in Portland, at [redacted].  
In any event, it is not clear, from the record before us, 
when the Veteran returned to the hospital or when he moved in 
with his parents, but certainly any mail at the VAH, if not 
forwarded to him at another location, would have been 
available to him then (or during any future visits to the 
hospital).  

Given all the above changes in the Veteran's status and 
location, the RO's action in sending its March 1975 
notification of the denial of SC benefits to the Veteran at 
the VAH, in care of the Director as his institutional 
custodian, was the most responsible option available, and 
therefore constituted adequate notice.  Moreover, the 
previous denial of SC is also shown to have been sent to the 
Veteran in care of the director of the VAH Director, as 
custodian, in April 1974, and it is undisputed that he was in 
the VAH from January to December of that year.

Proper notification for VA purposes is a written notice sent 
to the claimant's last address of record.  38 C.F.R. § 
3.1(q).  There is a presumption of regularity under which it 
is presumed that government officials "have properly 
discharged their official duties."  United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926), 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need 
only mail notice to the last address of record for the 
presumption to attach); see Ashley v. Derwinski, 2 Vet. App. 
307, 311 (1992).  This presumption of regularity in the 
administrative process may be rebutted by "clear evidence to 
the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 
(1999).  The Board cannot find such clear evidence to the 
contrary in this case.

The Veteran's attorney argues that the presumption of 
regularity in the administrative process has been rebutted, 
on the basis that there is clear evidence that the Veteran's 
father's address was the last address of record for the 
Veteran at the pertinent time of notice.  As shown above, 
while this was arguably the case in March 1975, it was not in 
April 1974.  As already noted, the proffered VA Form 572 
change-of address documents are dated in June 1974 and 
January 1975.

In addition, there is no record in the claims file that 
either the RO's April 1974 or March 1975 letter was returned 
to the RO as undeliverable to the Veteran.  This case was 
previously remanded by the Board for specific development, to 
include a search for pertinent correspondence and a 
determination by the Director of the VA Hospital (now Medical 
Center) as to what might have occurred with regard to that 
correspondence.  The response, as annotated in the file, was 
that no correspondence or further information could be found 
upon review of the VAH records pertaining to the Veteran.  On 
the other hand, there is nothing to show that the letters 
were not forwarded in a timely manner, either by the VAH or 
the Postal Service, in the routine of normal business 
practices.  Whether his mail actually was received by the 
Veteran at the hospital, or was forwarded to and received by 
him at his father's home, his own former home, a temporary 
foster home, or elsewhere is not and will probably never be 
known. 

That is why there is a presumption of regularity where VA has 
acted responsibly, and the law is clear that mere denial of 
receipt is inadequate evidence to rebut that presumption.  
See Schoolman, supra, at 311.

As noted above, Ingram, supra, also held in part that there 
must be recognition of the substantive aspects of a claim in 
an RO decision on another claim, from which the claimant can 
deduce that the claim was adjudicated.  See also Mason v. 
Brown, 8 Vet. App. 44, 53-55 (1995).  In this case, for many 
years the Veteran has been in receipt of non-service-
connected pension benefits, of which he and others acting on 
his behalf were continually kept updated as the regulations 
relating thereto, benefit increases, reporting requirements 
as to other income which would affect the rate of pension 
payable, etc.  In this regard, there was abundantly clear 
notice over the years to the effect that it was pension being 
paid, as opposed to compensation (for which there are no 
income setoffs, and therefore no annual reporting 
requirements), and that the benefits were NSC, as opposed to 
SC benefits.  Thus, there was actual notice in that manner as 
well.  More important, nothing was said by the Veteran, his 
father, or anyone else for many years to the contrary.  In 
fact, on occasion additional pension-associated benefits were 
claimed, reflecting actual knowledge of the nature thereof.  
In this case, there can be a reasonable assumption of actual 
knowledge on the part of the beneficiary, both implied and 
inferred.  We recognize that the doctrine of laches, whereby 
an individual may be denied relief because he did not act on 
a claim for many years, is inapplicable in VA claims.  See 
Browder v. Derwinski, 1 Vet.App. 204, 208 (1991).  However, 
it is clear that the Veteran and his custodians over the 
years (before he was found competent in 1986) were aware that 
he was receiving VA pension, not compensation.

In view of the foregoing, the Board concludes that 
appropriate notification of the 1974 and 1975 rating actions 
was effectuated under pertinent regulations.  The Veteran's 
service connection claim was final when not appealed, and 
remained closed until the filing of his reopened claim in 
2000 which led to the eventual grant of service connection.  

B.  Clear and Unmistakable Error

The Veteran's second contention, that the RO's actions in 
denying service connection, even if final for lack of an 
appeal, should be reversed as a product of CUE because the RO 
violated its duty to assist the Veteran by not seeking 
additional medical evidence which might have resulted in a 
diagnosis of MS, is inadequate to overturn the RO decision.  
See 38 U.S.C.A. § 5109A(West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.105(a) (2009).

With regard to the argument that the RO in 1974 and 1975 
erred by failing to obtain further medical evidence to 
clarify the Veteran's diagnosis, and perhaps attempt to 
obtain a diagnosis of MS a year or so earlier than actually 
occurred, we must point out that allegations that VA has 
failed in its duty to assist are, as a matter of law, 
insufficient to plead CUE.  See Caffrey v. Brown, 6 Vet. App. 
377, 383-84 (1994) ("an incomplete record, factually correct 
in all other respects, is not clearly and mistakably 
erroneous").  VA has long recognized a duty to assist 
claimants in developing evidence pertinent to their claims, 
going back many years before the November 2000 enactment of 
the VCAA.  See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.103(a) (1998). 

Moreover, CUE is to be evaluated on the basis of the law and 
the evidence of record at the time of the prior decision, 
i.e., the evidence which was in fact before the RO when it 
rendered its decision.  Certainly, the duty to assist has 
evolved over the years.  Nevertheless, a mere allegation of 
failure in the duty to assist cannot be the basis for a CUE 
claim.  Caffrey, supra.

C.  Equitable Tolling

Finally, appellant's counsel argues that the Veteran's mental 
incompetency at the time of the issuance of the VARO's 
decision in March should excuse his failure to initiate an 
appeal.  




Under certain circumstances, a statutory filing period may be 
equitably tolled due to conduct of VA.  See Bailey v. West, 
160 F.3d 1360, 1365 (Fed. Cir. 1998).  Such equitable relief 
is granted rarely, however, such as in a case where a 
claimant actively pursued judicial remedies, but filed a 
defective pleading, or where such claimant was induced or 
tricked by his adversary's misconduct into allowing the 
filing deadline to pass.  Pfau v. West, 12 Vet. App. 515, 517 
(1999) (citing Irwin v. Department of Veterans Affairs, 498 
U.S. 89 (1990)). 

In the paternalistic context of Veterans benefits, equitable 
tolling does not require misconduct such as trickery.  In 
this case, the Veteran contends that his mental incapacity in 
1975 prevented him from understanding that his claim for 
service connection had been denied, and therefore he did not 
appeal.  However, as acknowledged by the Veteran's attorney, 
the Veteran's father was then appointed as his fiduciary in 
April 1975, and the time for filing an NOD, then as now, was 
one year, yet no appeal was initiated in response to the 
March 1975 notice. 

Equitable tolling is also available where a Veteran is able 
to show that a failure to initiate a timely appeal directly 
resulted from a mental illness that rendered him incapable of 
rational thought or deliberate decision making, or incapable 
of handling his own affairs and functioning in society.  
Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004) 
(pertaining to untimely filing of a judicial appeal).  In 
this case, neither the Veteran nor anyone acting on his 
behalf ever filed an NOD, let alone an untimely one, as to 
the April 1974 or March 1975 decision notification.  In such 
a circumstance, the doctrine of equitable tolling does not 
apply at all.  See McPhail v. Nicholson, 19 Vet. App. 30, 34 
(2005) (Court was unable to find any case where "equitable 
tolling was applied to performing an action on a timely basis 
where the action had not ultimately been performed"). 

In the present case, the RO has granted compensation benefits 
as of the date the Veteran filed his reopened claim for 
service connection in 2000, based upon new and material 
evidence which did not exist at the time of the 1974 and 1975 
decisions.  There simply is legal authority for VA to assign 
an earlier effective date.  The Board is bound by the law, 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  It has been observed that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 
429, 433 (1992).  


ORDER

The Board's November 13, 2008, decision is hereby vacated.  

Entitlement to an effective date earlier than September 28, 
2000, for the grant of service connection for multiple 
sclerosis (MS) is denied. 



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


